Title: From George Washington to Major Henry Harnage, 11 June 1779
From: Washington, George
To: Harnage, Henry


        
          Sir,
          Head Qrs [Smiths Clove, N.Y.] June 11th 1779
        
        Want of leisure prevented my acknowledging sooner the receipt of your letter of the 28th of May—I shall be always happy to show you every attention, which circumstances will permit during your residence among us; and I sincerely wish you the speediest relief from your present difficulties.
        You may depend on having the earliest notice of your exchange, when it takes place; but I am sorry to inform you, no return has yet been made for any of the invalids of the Convention troops which have been sent into New York.
        I beg the favour of you to present my respects to Mrs Harnage and assure her of my best wishes for the restoration of her health. I am Sir Your ⟨Obdt⟩
        
          G: W—n
        
      